DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Applicant’s amendment filed on November 04, 2021, Claims 1, 14, and 20 are currently amended; claim 9 is cancelled; claim 21 is newly added; and claims 2-8, 10-13, and 15-19 are original.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment, listed below, was given in a telephone interview with Alexander Roan (Reg. No. 75772) on January 24, 2022.

In the claim:
Please amend the independent claim 20 as follows: 
20. (Currently Amended) A non-transitory computer readable storage medium storing instructions, which when executed by at least one data processor of at least one computing system, implement operations comprising: 

deduplicating a key set including a first fixed length key characterizing the first entity identifier in the first context, the key set further including a second fixed length key characterizing the second entity identifier in the first context, wherein the first fixed length key is a first unique identifier corresponding to a first combination of the first entity identifier and the first context identifier, and the second fixed length key is a second unique identifier corresponding to a second combination of the second entity identifier and the first context identifier; 
determining a first relevance score associated with the first context using the deduplicated key set including the first fixed length key and the second fixed length key; and 
providing the first relevance score.

Allowable Subject Matter
Claims 1-8 and 10-21 (renumbered as claims 1-20) are allowed.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S.B./Examiner, Art Unit 2167      

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167